Title: To Thomas Jefferson from Henry Champion, 3 July 1786
From: Champion, Henry
To: Jefferson, Thomas



Sir
L’Orient 3rd July 1786

The post before last I had the honor to receive a Letter from your Excellency address’d to Mr. Loreilhe. That Gentleman is now in Bordeaux, and being encharg’d with his and Mr. Barclay’s affairs, I have done the needfull with the half dozen Copies you inclos’d. I have had it translated and each American here shall have one. I also translated the new agreement made the 4th. May and forwarded many Copies to America, as well made it public here. I have the honor to be Your Excellency’s Most obedient Most humble Servt.,

Henry Champion

